Title: To John Adams from Thomas Digges, 16 April 1782
From: Digges, Thomas,JW
To: Adams, John



London Apr 16 1782
Dr Sir


Since my last there has been no material occurrence but what will be announced in the Papers save the arrival in Scotland of two vessels one from N York the 5 mar and the other from Chas Town the 24th Feby. the letters by the latter is not yet out nor is there any particular accots given out but those of the old kind that the Garrison were chearful healthy and in no fears &ca. &ca. Those letters from N York are full of complainings and uneasiness’s, such as no trade nor bills or money to remitt, constant uneasiness’s between the Civil and military Commissioners and People, the garrison much harrassd in erecting new batterys and defences, and fears of a vigorous attack in the Spring. The winter has been remarkably mild, yet there was no depradatory Expeditions or any Skermeshing between the armys. The Garrison is about 8,000 men and washingtons quarters in the jerseys abo 20 miles from N York of wch they had little information in N York as to force and no kind of intercourse.
There has been a deputation of the Principal merchts in London trading to and having Effects in N York to wait on the minister to know what was to become of their property and Effects, if an Evacuation of that place was meant, and if the ministers woud encourage their sending out more goods provisions or stores; and they got the answer wch You may expect being that their Effects would be taken as much care of as possible and that the Ministry could not advise the sending out more goods or stores.
Genl Carlton saild 4 or 5 days ago and has certainly some direct profer to make to Congress; similar I suppose to what is meant to be made to the Commissioners in Europe, and of which you are better informd than I can be, for communications will soon be (if not already) made thro Mr. L–ns. I am sorry to say it, but appearances do not indicate to me that the new men mean to make any direct offer of Independence, and without it nothing can be done. A Treaty for Truce, sending Commissioners to you to treat, making profers to Holland and Ama. for seperate Peace, and at any rate getting a seperate Peace with Holland, is very much the subject of present Conversation, and the People seem mad in their expectations and quite forget the situation in which their own Country now stands. The cry still is that a seperate Peace with Holland will certainly take place; and a man who attempts to controvert the opinion from reason and observation on the political state of that Country with the other Belligerent Powers is lookd upon as a fool.
The new Rulers are popular yet, but not so much so as they were a week ago; John Bull seldom looks for a week together towards one point, and in his veerings about He is apt to go to the Extreems. There is certainly disunion among these new men as well on the score of America and what is to be offerd Her, as on the score of appointing friends to the Loaves and fishes: I know most of them and tho they formerly professd great predilection for America, its libertys, and privileges, I see so great an alteration in conversations now that I dispondingly wait to see their actions and cannot take the words or pretences of those even who speak favourably for avowd Independence to America. I wish they fully knew the situation of America and how little She cares about it.
The Prisoners are likely all to be Shippd off very Shortly. In consequence of the late Bill Ships are getting ready to take them away and I hope none will remain in a week or two.
The Requests and Memorials &ca. of the different Towns wch I brought are translating and will be in the Remembrancer, they would Cost too much to translate to make them servicable to a news Paper. I hope to see one from the States General soon and that the holding-out States of Groningen and Guilderland will soon acceed. I should be very glad to be instrumental in getting publishd, for the reading of this deluded People, any other memorials or Requests; but I beleive nothing will open the Eyes of some men.

I am with very great Respect Yr oblgd & ob servt
JW

